Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner has incorporated WO 2016/178617 Andersson  for the relevant claims at issue.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuster US 9,288,196 .

As per claim 1. (Currently Amended) Shuster teaches A system for providing security or privacy, comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to restrict and condition access to data for a , obtained via one or more of the plurality of different devices, sensors, sensor arrays, and/or communications networks, based on a user's selection of location-based and/or context-based data from a plurality of options presented by the system for selection by the user, the plurality of options including the location-based and/or context based data and one or more other options that are selectable by the user, the location-based and/or context-based data determined by the system via one or more of the plurality of different devices, sensors, sensor arrays, and/or communications networks, wherein the system is configured to: in response to a receipt of a request for access by the user to data for the person, present the plurality of options for selection by the user and one or more queries and/or qualifiers to prompt the user to select at least one of the plurality of options in response to the one or more queries and/or qualifiers; determine whether the user selected the location-based and/or context-based data from the plurality of options that satisfies the one or more queries and/or qualifiers; restrict the user's requested access to the data for the person if it is determined that the user did not select the location-based and/or context data that satisfies the one or more queries and/or qualifiers; and allow the requested access by the user to the data for the person if it is determined that the user selected the location-based data that satisfies the one or more queries and/or qualifiers; whereby the user is the person, another person, and/or an accessor.  (Abstract, Column 9 lines 15-30; Column 12 lines 40-60)   (Shuster teaches an authentication challenge based on location based data, including an image of the location where the user last accessed the system, user is granted access if the challenge is passed) (Column 12 lines 50-55, context of user location when last access occurred, and context of which wallpaper was at the location)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7-10, 13-16, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178617 Andersson, in view of Shuster US 9,288,196


As per claim 2. (Currently Amended) Andersson teaches The system of claim 1, wherein the location-based and/or context based data includes a location of the user and a context of the user at the location.  (page 8 lines 10-22, page 9 line 12- page 11 line 13; page 15 lines 4-20; Page 17 lines 10-15) (Andersson teaches monitoring a user and using a plurality of measurements to determine a location of a person (GPS) and a context of a person, a plurality of other sensors including body state, intoxication, pulse, motion, presenting a user a questionnaire to obtain the state of the user, and if the risk is great, then taking an action to mitigate the risk of behavior, by contacting a 3rd party)


As per claim 7. (New) Anderssson teaches The system of claim 2, wherein the system is configured to determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks, the location of the rd party)


As per claim 8. (New) Andersson teaches The system of claim 1, wherein: the location-based and/or context based data includes a location of the person and a context of the person at the location; and the system is configured to determine, through a plurality of measurements/readings taken by the plurality of different devices, sensors, sensor arrays, and/or communications networks, the location of the person and the context of the person at the location.  (page 8 lines 10-22, page 9 line 12- page 11 line 13; page 15 lines 4-20; Page 17 lines 10-15) (Andersson teaches monitoring a user and using a plurality of measurements to determine a location of a person (GPS) and a context of a person, a plurality of other sensors including body state, intoxication, pulse, motion, presenting a user a questionnaire to obtain the state of the user, and if the risk is great, then taking an action to mitigate the risk of behavior, by contacting a 3rd party)


As per claim 9. (New) Andersson teaches The system of claim 1, wherein the location-based and/or context-based data includes context data for the person based on at least one trigger 


As per claim 10. (New) Andersson teaches The system of claim 9, wherein the context data for the person includes one or more images based on the at least one trigger for the person.  .  (Page 18 lines 5-10;  Page 19 lines 10-25)  (teaches presenting the user with context data based on the trigger)

As per claim 13. (New) Andersson teaches The system of claim 9, wherein the behavior(s) includes addiction-related behavior(s) or parolee violation-related behavior(s).  (page 8 lines 10-22)  (addictive behavior)


Claims 14-16, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178617 Andersson, in view of Shuster US 9,288,196

As per claim 14. (New) Andersson teaches A system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to: determine, through one or more of the plurality of different devices, sensors, sensor arrays, and/or communications networks, a location of a person and a context of the person at the location; predict and evaluate a risk of a behavior(s) by the person in relation to the location and rd party)

Shuster teaches restrict and condition access to data for the person, obtained via one or more of the plurality of different devices, sensors, sensor arrays, and/or communications networks, based on a user's selection of the context data for the person from the plurality of options presented by the system for selection by the user, whereby the user is the person, another person, and/or an accessor.  (Column 3 lines 50-55; Column 11 lines 47-67, Column 12 lines 21-61) (teaches restriction of access to data based on sensors and contextual answers)
It would have been obvious to one of ordinary skill in the art to use the access control of Shuster with the system of Andersson because it would increase security.

As per claim 15. (New) Andersson teaches The system of claim 14, wherein the context data for the person includes one or more images based on the at least one trigger for the 

As per claim 16. (New) Andersson teaches The system of claim 14, wherein the behavior(s) includes addiction-related behavior(s) or parolee violation-related behavior(s).  (page 8 lines 10-22)  (addictive behavior)



As per claim 20. (New) Shuster teaches The system of claim 19 wherein: the system is configured to restrict and condition access to data for the at least one person collected by the plurality of different devices, sensors, sensor arrays, and/or communications networks based on a user's selection of location-based and/or context-based data from a plurality of options presented by the system for selection by the user, the plurality of options including the location-based and/or context-based data and one or more other options that are selectable by the user; and the system is configured to: in response to a receipt of a request for access by the user to data for the at least one person, present the plurality of options for selection by the user and one or more queries and/or qualifiers to prompt the user to select at least one of the plurality of options in response to the one or more queries and/or qualifiers; determine whether the user selected the location-based and/or context-based data from the plurality of options that satisfies the one or more queries and/or qualifiers; restrict the user's requested access to the data for the at least one person if it is determined that the user did not select the location-based and/or context-based data that satisfies the one or more queries and/or qualifiers; and allow the requested access by the user 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the access control of Shuster with Andersson because it increases security.

As per claim 21. (New)  Andersson teaches The system of claim 20, wherein the location-based and/or context-based data includes a location of the user and a context of the user at the location. (page 15 lines 4-20; Page 17 lines 10-15) (GPS) 

As per claim 22. (New) Andersson teaches The system of claim 20, wherein the location-based and/or context-based data includes context data for the at least one person based on at least one trigger for the at least one person indicative of a risk of a future occurrence(s) of the behavior(s) by the at least one person.  (Page 18 lines 5-10;  Page 19 lines 10-25)  (teaches presenting the user with context data based on the trigger)

As per claim 23. (New) Anderson teaches The system of claim 22, wherein the context data for the at least one person includes one or more images based on the at least one trigger for the at least one person.  (Page 18 lines 5-10;  Page 19 lines 10-25)  (teaches presenting the user with context data based on the trigger)


Claims 11, 12, 17, 18, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/178617 Andersson, in view of Shuster US 9,288,196 in view of Cuthbert US 2013/0216989

As per claim 11. (New) Cuthbert teaches The system of claim 9, wherein the at least one trigger for the person includes at least one mental trigger indicative of a risk of a future occurrence(s) of the behavior(s) by the person.  [0089][0131][0132][1040][0161][0164]   (Cuthbert teaches a wide variety of mental triggers and monitoring systems regarding addictive behavior)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the mental trigger detection of Cuthbert with the previous art combination because it increases the chances of detecting addictive behavior 


As per claim 12. (New) Cuthbert teaches The system of claim 9, wherein the at least one trigger for the person includes at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger that are indicative of a risk of a future occurrence(s) of the behavior(s) by the person.  [0089]

As per claim 17. (New) Cuthbert teaches The system of claim 14, wherein the at least one trigger for the person includes at least one mental trigger indicative of a risk of a future 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the mental trigger detection of Cuthbert with the previous art combination because it increases the chances of detecting addictive behavior 


As per claim 18. (New) Cuthbert teachesThe system of claim 14, wherein the at least one trigger for the person includes at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger that are indicative of a risk of a future occurrence(s) of the behavior(s) by the person.  [0089] (Anger, Anxiety, Boredom, etc)
As per claim 24. (New) Cuthbert teaches The system of claim 22, wherein the at least one trigger for the at least one person includes at least one mental trigger indicative of a risk of a future occurrence(s) of the behavior(s) by the at least one person.  [0089][0131][0132][1040][0161][0164]   (Cuthbert teaches a wide variety of mental triggers and monitoring systems regarding addictive behavior)

As per claim 25. (New) Cuthbert teaches The system of claim 22, wherein the at least one trigger for the at least one person includes at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger that are 

As per claim 26. (New) Andersson teaches The system of claim 19, wherein the system is configured to determine whether at least one mental trigger indicative of a risk of a future occurrence(s) of the behavior(s) by the at least one person is active or present based on the behavior(s) of the at least one person and: (a) the context(s) associated with the behavior(s) of the at least one person or (b) the location and the context(s) associated with the behavior(s) of the at least one person at the location, as determined through the plurality of different devices, sensors, sensor arrays, and/or communications networks.  (page 8 lines 10-22, page 9 line 12- page 11 line 13; page 15 lines 4-20; Page 17 lines 10-15) (Andersson teaches monitoring a user and using a plurality of measurements to determine a location of a person (GPS) and a context of a person, a plurality of other sensors including body state, intoxication, pulse, motion, presenting a user a questionnaire to obtain the state of the user, and if the risk is great, then taking an action to mitigate the risk of behavior, by contacting a 3rd party)

Cuthbert teaches the trigger is mental [0089]

As per claim 27. (New) Cuthbert teaches The system of claim 19, wherein the system is configured to determine whether at least one or more of an Anger trigger, an Anxiety trigger, a Boredom trigger, a Depression trigger, a Fear trigger, and a Frustration trigger that are indicative of a risk of a future occurrence(s) of the behavior(s) by the at least one person is active or present based on the behavior(s) of the at least one person and: (a) the context(s) associated with the 
Andersson teaches the context and location. (page 8 lines 10-22, page 9 line 12- page 11 line 13; page 15 lines 4-20; Page 17 lines 10-15) (Andersson teaches monitoring a user and using a plurality of measurements to determine a location of a person (GPS) and a context of a person, a plurality of other sensors including body state, intoxication, pulse, motion, presenting a user a questionnaire to obtain the state of the user, and if the risk is great, then taking an action to mitigate the risk of behavior, by contacting a 3rd party)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/178617 Andersson
As per claim 19. (New) Andersson teaches A system comprising a plurality of different devices, sensors, sensor arrays, and/or communications networks, the system configured to: determine, through a plurality of measurements/readings taken by the plurality of different rd party)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439